Exhibit 10.1

 

Enova International, Inc.

 

Executive Change-in-Control Severance

and

Restrictive Covenant Agreement

 

(Chief Executive Officer)

 

THIS EXECUTIVE CHANGE-IN-CONTROL SEVERANCE AND RESTRICTIVE COVENANT AGREEMENT
(the “Agreement”) is made and entered into by and between Enova International,
Inc. (the “Company”), a Delaware corporation, and David A. Fisher (“Executive”),
and is effective as of __________________, 2017 (hereinafter referred to as the
“Effective Date”).

WHEREAS, the Executive is currently employed by the Company or one of its
subsidiaries or affiliates and serves in the capacity as the Company’s Chief
Executive Officer; and

WHEREAS, the Executive possesses considerable experience and knowledge (i) of
the business and affairs of the Company concerning its policies, methods,
personnel, operations, information technology, compliance, legal, human
resources and/or marketing, and (ii) in executive management and oversight of
another highly-regulated and complex international business; and

WHEREAS, the Company is desirous of assuring insofar as possible, that it will
have, and continue to have, the benefit of the Executive’s services; and the
Executive is desirous of having such assurances; and

WHEREAS, the Company recognizes that circumstances may arise in which a Change
in Control of the Company occurs, through acquisition or otherwise, thereby
causing uncertainty of employment without regard to the Executive’s competence
or past contributions.  Such uncertainty may result in the loss of the valuable
services of the Executive to the detriment of the Company and the stockholders
of the Company; and

WHEREAS, both the Company and the Executive are desirous that any proposal for a
Change in Control or acquisition will be considered by the Executive objectively
and with reference only to the business interests of the Company and the
stockholders of the Company; and

WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable security, as provided in
this Agreement, against altered conditions of employment which could result from
any such Change in Control.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other good and
valuable

 

--------------------------------------------------------------------------------

 

consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

Article 1. Definitions.

Wherever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

 

(a)

“Agreement” means this Executive Change-in-Control Severance and Restrictive
Covenant Agreement.

 

(b)

“Base Salary” means, at any time, the then regular annual rate of pay which the
Executive is receiving as annual salary, excluding other amounts, such as, but
not limited to those: (i) received under short-term or long-term incentive or
other bonus plans, regardless of whether or not the amounts are deferred, or
(ii) designated by the Company as payment toward reimbursement of expenses.

 

(c)

“Board” means the Board of Directors of the Company.

 

(d)

“Cause” shall be determined solely by the Committee in the exercise of good
faith and reasonable judgment, and shall mean the occurrence of any one or more
of the following:

 

(i)

The Executive’s willful and continued failure to substantially perform his
duties with the Company (other than any such failure resulting from the
Executive’s Disability), after a written demand for substantial performance is
delivered to the Executive that specifically identifies the manner in which the
Committee believes that the Executive has not substantially performed his
duties, and the Executive has failed to remedy the situation within fifteen (15)
business days of such written notice from the Company; or

 

(ii)

The Executive’s conviction of or please of guilty or nolo contendere to a felony
or a crime involving moral turpitude; or

 

(iii)

The Executive’s willful engaging in conduct that is demonstrably and materially
injurious to the Company, monetarily, reputationally or otherwise. However, no
act or failure to act on the Executive’s part shall be deemed “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the action or omission was in the best interests of the
Company; or

 

(iv)

The Executive’s material breach of this Agreement or of any other agreement to
which he is a party with the Company, or a material violation of a material
Company policy, after a written demand for substantial performance is delivered
to the Executive that specifically identifies the manner in which the Company
believes the Executive has breached this Agreement or another agreement or
Company policy, and the Executive

2

--------------------------------------------------------------------------------

 

 

has failed to remedy the situation within fifteen (15) business days of such
written notice from the Company.

 

(e)

“Change in Control” means an event that is a change in the ownership of the
Company, a change in the effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company, all as defined
in Code Section 409A and guidance issued thereunder (“Code
§409A”).  Notwithstanding the above, a “Change in Control” shall not include any
event that is not treated under Code §409A as a change in control event with
respect to the Executive.

 

(f)

“Code” means the Internal Revenue Code of 1986, as amended.

 

(g)

“Committee” means the Management Development and Compensation Committee of the
Board, or, if no Management Development and Compensation Committee exists, then
the full Board, or a committee of Board members, as appointed by the full Board
to administer this Agreement.

 

(h)

“Company” means the Company (including any and all subsidiaries) or any entity
that becomes a successor thereto in a transaction (i) that qualifies under Code
Section 368(a)(1)(F) as a mere change in identity, form or place of
organization, or (ii) that is a liquidation into a parent corporation described
in Code Section 332(b).

 

(i)

“Disability” shall have the meaning ascribed to such term in the Executive’s
governing long-term disability plan, or if no such plan exists, if the Executive
is deemed disabled for purposes of the Social Security Administration.

 

(j)

“Effective Date” means the date specified in the opening sentence of this
Agreement.

 

(k)

“Effective Date of Termination” means the date on which a Qualifying Termination
occurs, as provided in Section 2.2 herein.

 

(l)

“Good Reason” means, without the Executive’s express written consent, the
occurrence after a Change in Control of the Company of any one (1) or more of
the following events which remains uncured after the expiration of 30 days
following the delivery of written notice of such event to the Company in
accordance with Section 2.7:

 

(i)

The assignment of the Executive to duties materially inconsistent with, and
which would constitute a material diminution with respect to, the Executive’s
authorities, duties, responsibilities, and status (including offices, titles,
and reporting requirements) as an executive and/or officer of the Company, or a
material reduction or alteration in the nature or status of the Executive’s
authorities, duties, or responsibilities from those in effect as of ninety (90)
calendar days prior to the Change in Control, other than any insubstantial or
inadvertent act;

3

--------------------------------------------------------------------------------

 

 

(ii)

The Company’s requiring the Executive to be based at a location in excess of
thirty-five (35) miles from the location of the Executive’s principal job
location or office immediately prior to the Change in Control; except for
required travel on the Company’s business;

 

(iii)

The material reduction by the Company of the Executive’s Base Salary in effect
on the Effective Date hereof, or as the same shall be increased from time to
time;

 

(iv)

The failure of the Company to continue in effect any of the Company’s short- and
long-term incentive compensation plans in which the Executive participates which
results in a material diminution in the incentive compensation opportunity
provided to the Executive, unless such failure to continue the plan, policy,
practice, or arrangement pertains to all plan participants generally;;

 

(v)

The failure of the Company to obtain a reasonably satisfactory agreement from
any successor to the Company as a result of a Change in Control of the Company
to assume and agree to perform the Company’s obligations under this Agreement,
such that there is a breach of Article 8 herein; and

 

(vi)

A material breach of this Agreement by the Company which is not remedied by the
Company within ten (10) business days of receipt of written notice of such
breach delivered by the Executive to the Company.

 

(m)

“Qualifying Termination” means any of the events described in Section 2.2
herein, the occurrence of which gives rise to the entitlement to the payment of
Severance Benefits hereunder.

 

(n)

“Separation from Service” or “Separate from Service” means the Executive
separates from service with the Company as determined under Code §409A.  For
purposes of determining whether a Separation from Service has occurred, the
“Company” shall include the Company (or the subsidiary or former subsidiary of
the Company) that employs the Executive immediately before the separation (the
“Employing Entity”) and all entities that would be treated as a single employer
with the Employing Entity at such time under Code Sections 414(b) or (c), but
substituting “at least 50 percent” instead of “at least 80 percent” each place
it appears in applying such rules.

 

(o)

“Severance Benefits” mean the payment of severance compensation as provided in
Section 2.3 herein.

Article 2. Severance Benefits

2.1Right to Severance Benefits. The Executive shall be entitled to receive from
the Company Severance Benefits as described in Section 2.3 herein, if there has
been a Change in Control of the Company and if, within twelve (12) months
thereafter, the Executive Separates

4

--------------------------------------------------------------------------------

 

from Service with the Company for any reason specified in Section 2.2 herein as
being a Qualifying Termination.

The Executive shall not be entitled to receive Severance Benefits if he is
terminated for Cause, or if his employment with the Company ends due to death,
Disability, or due to a voluntary termination of employment for reasons other
than as specified in Section 2.2(b) herein.

2.2Qualifying Termination. The occurrence of any one of the following events
within twelve (12) months after a Change in Control of the Company shall be
considered a “Qualifying Termination” and shall give rise to Executive’s
entitlement to Severance Benefits under this Agreement:

 

(a)

Termination of the Executive’s employment by the Company without Cause; and

 

(b)

The Executive’s voluntary termination of employment following the initial
existence of a Good Reason, subject to Section 2.7.

For purposes of this Agreement, a Qualifying Termination shall not include a
termination of employment by reason of death or Disability, the Executive’s
voluntary termination for reasons other than as specified in Section 2.2(b)
herein, or the Company’s termination of Executive for Cause.

2.3Description of Severance Benefits. In the event that the Executive becomes
entitled to receive Severance Benefits, as provided in Sections 2.1 and 2.2
herein, the Company, contingent on the Executive executing a reasonable release
of claims against the Company (a “Release”) shall pay to the Executive and
provide him with the following Severance Benefits:

 

(a)

A lump-sum amount equal to the Executive’s unpaid accrued Base Salary, accrued
vacation pay and unreimbursed business expenses,  through and including the
Effective Date of Termination.

 

(b)

A lump-sum amount equal to the Executive’s annual target bonus amount,
established under the annual bonus plan or plans in which the Executive is then
participating, for the bonus plan year in which the Executive’s Effective Date
of Termination occurs, multiplied by a fraction the numerator of which is the
number of full completed months in the year from the beginning of the bonus plan
year through the Effective Date of Termination, and the denominator of which is
twelve (12). This payment will be in lieu of any other payment to be made to the
Executive under the annual bonus plan or plans in which the Executive is then
participating for the plan year. For the sake of clarity, in addition to the
Severance Benefit described in this Section 2.3(b), Executive will also be paid
any unpaid bonus payment earned and owed under the annual bonus plan or plans
which the Executive participates for the previously completed bonus plan year.

5

--------------------------------------------------------------------------------

 

 

(c)

A lump-sum amount equal to two (2) multiplied by the higher of: (i) the
Executive’s Base Salary in effect upon the Effective Date of Termination, or
(ii) the Executive’s Base Salary in effect on the date of the Change in Control.

 

(d)

A lump-sum amount equal to two (2) multiplied by the higher of: (i) the
Executive’s annual target bonus established under the annual bonus plan or plans
in which the Executive is then participating for the bonus plan year in which
the Executive’s Effective Date of Termination occurs, or (ii) the actual annual
bonus payment made to the Executive under the annual bonus plan or plans in
which the Executive participated in the year preceding the year in which the
Effective Date of Termination occurs.

 

(e)

An immediate vesting of any and all outstanding cash-based long-term incentive
awards held by the Executive, as granted to the Executive by the Company as a
component of the Executive’s compensation.  In addition, he shall be entitled to
receive payment for any vested awards the payment value of which is to be
determined after the Effective Date of Termination.  The value of all such
vested awards shall be the greater of: (i) an amount calculated under the terms
of the incentive award, which shall be based on the higher of actual performance
goal achievement or target award level established for each award, multiplied by
a fraction the numerator of which is the full number of completed calendar
months in the preestablished performance period as of the Effective Date of
Termination, and the denominator of which is the full number of months in the
entire performance period; or (ii) the amount to which the Executive would be
entitled under the terms of the long-term incentive award in the absence of this
provision.  The amount, timing and form of payment of the vested awards shall be
determined pursuant to the terms of the long-term incentive awards.

 

(f)

An immediate vesting and the lapse of all restrictions on any and all
outstanding stock-based awards held by the Executive, including the maximum
amount of any performance-based equity awards, if any, to the extent not already
provided for in the award agreement.

 

(g)

Equivalent payment for continued medical coverage under the Company’s group
health plan and/or under the Company’s supplemental executive medical expense
reimbursement plan (“MERP”), if any, for a period of twenty-four (24) months
following the date of Separation from Service, based on the same coverage level,
including dependent coverage, as in effect on the Effective Date of
Termination.  Executive’s dependents shall be entitled to such payments for
continued coverage for the full twenty-four (24) month period following the
Effective Date of Termination, even if the Executive dies during such period.
Equivalent payment under this subsection shall be provided as follows:

6

--------------------------------------------------------------------------------

 

 

(i)

With respect to coverage other than the MERP, such equivalent payment shall be
provided by:

 

(A)

providing reimbursement of the portion of the monthly COBRA premium in excess of
the amounts (if any) that similarly-situated active employees would pay for
similar coverage under the Company’s plans for the eighteen (18) month period,
or such shorter period, of time during which Executive has COBRA coverage, or a
direct reduction in premiums in lieu of reimbursement if determined by the
Company in its discretion;

 

(B)

providing a lump-sum payment equal to the reimbursement described in clause
(i)(A) of this subsection for the first monthly COBRA premium times six (6); and

 

(C)

if for any reason during the eighteen (18) month period following the Effective
Date of Termination, Executive does not have COBRA coverage under the Company’s
group health plan, the Company shall make a lump sum payment to Executive (or to
Executive’s estate if Executive has died), equal to the reimbursement described
in clause (i)(A) of this subsection for the first monthly COBRA premium times
the number of months in the period from the date Executive’s COBRA coverage ends
through the end of the eighteenth (18th) month following the Effective Date of
Termination.

 

(ii)

The Company shall also pay a lump-sum payment equal to the portion of the
monthly MERP premium in excess of the amounts (if any) that similarly-situated
active employees would pay for similar coverage under the MERP for a period of
twenty-four (24) months.

 

(h)

Up to $50,000 for reimbursement of amounts paid by the Executive for reasonable
outplacement services from a reputable executive search firm of the Executive’s
selection (or direct payment to such search firm), to the extent that the
Executive incurs such expenses (i) as a direct result of the Separation from
Service and (ii) within twenty-four (24) months after the date of the Separation
from Service.  Notwithstanding anything in this Agreement to the contrary, the
Company shall provide any reimbursements described in this Section 2.3(h) to the
Executive on or before the December 31 of the third calendar year following the
calendar year that includes the Separation from Service.

2.4Termination for Total and Permanent Disability. Following a Change in
Control, if the Executive’s employment is terminated with the Company due to
Disability, the

7

--------------------------------------------------------------------------------

 

Executive’s benefits shall be determined in accordance with the Company’s
retirement, insurance, and other applicable plans and programs then in effect.
The Company shall pay the Executive his full accrued Base Salary at the rate
then in effect, accrued vacation or paid time off, and other items earned by and
owed to the Executive through the Effective Date of Termination, plus all other
amounts to which the Executive is entitled as of such date under any
compensation plans of the Company at the time such payments are due, and the
Company shall have no further obligations to the Executive under this Agreement.

2.5Termination for Retirement or Death. Following a Change in Control, if the
Executive’s employment with the Company is terminated by reason of his death or
retirement, the Executive’s benefits shall be determined in accordance with the
Company’s retirement, survivor’s benefits, insurance, and other applicable
programs then in effect.  The Company shall pay the Executive (or his/her
estate) his/her full accrued Base Salary at the rate then in effect, accrued
vacation or paid time off, and other items earned by and owed to the Executive
through the Effective Date of Termination, plus all other amounts to which the
Executive is entitled as of such date under any compensation plans of the
Company at the time such payments are due, and the Company shall have no further
obligations to the Executive (or his/her estate) under this Agreement.

2.6Termination for Cause or by the Executive Other Than for Good Reason.
Following a Change in Control, if the Executive’s employment is terminated
either: (i) by the Company for Cause; or (ii) voluntarily by the Executive for
reasons other than as specified in Section 2.2(b) herein, the Company shall pay
the Executive his full Base Salary at the rate then in effect, accrued vacation
or paid time off, and other items earned by and owed to the Executive through
the Effective Date of Termination, plus all other amounts to which the Executive
is entitled under any compensation plans of the Company at the time such
payments are due, and the Company shall have no further obligations to the
Executive under this Agreement.

2.7Notice of Termination. Any termination of the Executive’s employment by the
Company for Cause or by the Executive for Good Reason shall be communicated by
Notice of Termination to the other party. For purposes of this Agreement, a
“Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated. In order to terminate for Good Reason, (i) the Executive must give
the Company 30 days’ written notice of the intent to terminate for Good Reason
within 90 days of the initial existence of the conditions purportedly
constituting Good Reason; (ii) the termination for Good Reason shall only take
effect if the Company has not cured any conditions that are identified in such
notice by Executive, and that constitute Good Reason, within 30 days after such
notice; and (iii) the date of Separation from Service may not be later than 130
days after the date of the initial existence of the conditions purportedly
constituting Good Reason.

Article 3. Form and Timing of Severance Benefits

3.1Termination Form and Timing of Severance Benefits. The Severance Benefits
described in Sections 2.3(a), 2.3(b), 2.3(c) and 2.3(d) herein and the lump sum
payments described in Sections 2.3(g)(i)(B) and 2.3(g)(ii) herein shall be paid
in cash to the Executive in a

8

--------------------------------------------------------------------------------

 

single lump sum as soon as practicable following the date of Separation from
Service, but in no event later than ten (10) calendar days from the date a
Release has been executed by Executive following Separation of Service.   The
Severance Benefits described in Sections 2.3(e) and (f) shall be paid as
described in such Sections. Notwithstanding the foregoing, to the extent
required by Code §409A, all or a portion of such payments shall be delayed to
the date that is the first pay date which is six months after the date of
Separation from Service or, if earlier, the Executive’s death. The lump sum
payment described in Section 2.3(g)(i)(C) herein, if applicable, shall be paid
in cash to the Executive in a single lump sum on the first day of the nineteenth
(19th) month following the date of Separation from Service.

3.2Withholding of Taxes. Upon payment of Severance Benefits or other amounts
payable under this Agreement, the Company shall withhold from those Severance
Benefits or other amounts all federal, state, city, or other taxes as legally
shall be required.

Article 4. The Company’s Payment Obligation

4.1Payment Obligations Absolute. Except as provided in Section 9.8 herein, the
Company’s obligation to make the payments and the arrangements provided for
herein shall be absolute and unconditional, and shall not be affected by any
circumstances including, without limitation, any offset, counterclaim,
recoupment, defense, or other right which the Company may have against the
Executive or anyone else. All amounts payable by the Company hereunder shall be
paid without notice or demand. Each and every payment made hereunder by the
Company shall be final, and except as provided in Section 9.8 herein, the
Company shall not seek to recover all or any part of such payment from the
Executive or from whomsoever may be entitled thereto, for any reasons
whatsoever.

The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement, except to the extent provided in
Section 2.3(h) herein.

4.2Contractual Rights to Benefits. This Agreement establishes and vests in the
Executive a contractual right to the benefits to which he is entitled hereunder.
However, nothing herein contained shall require or be deemed to require, or
prohibit or be deemed to prohibit, the Company to segregate, earmark, or
otherwise set aside any funds or other assets, in trust or otherwise, to provide
for any payments to be made or required hereunder.

Article 5. Term of Agreement.  

This Agreement will commence on the Effective Date and shall continue in effect
for two (2) full years. However, at the end of such two (2) year period and at
the end of each additional year thereafter, the term of this Agreement shall be
extended automatically for one (1) additional year, unless either party delivers
written notice six (6) months prior to the end of such term, or extended term,
stating that the Agreement will not be extended. In such case, the Agreement
will terminate at the end of the term, or extended term, then in progress.  

9

--------------------------------------------------------------------------------

 

However, in the event of a Change in Control of the Company, the term of this
Agreement shall automatically be extended for two (2) years from the date of the
Change in Control.

Article 6. Executive’s Restrictive Covenants.

6.1Confidential and Proprietary Information.  Executive acknowledges that, prior
to, and during the term of Executive’s employment with the Company or any of its
affiliates, Executive has been, and will be, privy to confidential and
proprietary information of the Company and its subsidiaries and affiliates,
including former subsidiaries and affiliates (collectively, the “Enterprise”).

6.2Nondisclosure. Executive agrees to not disclose to any third party, without
the prior written consent of the Board or unless necessary to perform
Executive’s duties and responsibilities, the trade secrets, proprietary
information, marketing strategies, business strategies, business plans, pricing
data, legal analyses, financial information, insurance information, customer
lists, customer information, creditor files, processes, policies, procedures,
research, lists, methodologies, specifications, software, software code,
computer systems, software and hardware architecture and specifications,
customer information systems, point of sale systems, management information
systems, software design and development plans and materials, computer
information control and security plans and systems, intellectual property,
contracts, business records, technical expertise and know-how, and other
confidential and proprietary information and trade secrets of the Enterprise
(collectively, the “Property”), which have been or will be provided to Executive
by the Enterprise or otherwise obtained by the Executive in the course of
his/her employment.  Executive further agrees not to use any Property to
Executive’s personal benefit or the benefit of any third party.  Executive also
agrees to return to the Company all such Property which is tangible upon the
termination of Executive’s employment for any reason.  Notwithstanding the
foregoing, the Property protected hereunder will not include any data or
information that has been disclosed to the public (except where such public
disclosure has been made by Executive without authorization), that has been
independently developed and disclosed by others, or that otherwise enters the
public domain through lawful means.  The restrictions in this Section are in
addition to, and not in lieu of, any rights or remedies the Company or any of
its affiliates may have available pursuant to the laws of the State of Illinois
to prevent the disclosure of trade secrets and proprietary information.

6.3Nondisclosure Period.  Executive’s obligations under the nondisclosure
provisions in this Article 6: (i) will apply to confidential information that
does not constitute trade secrets during the term of Executive’s employment
hereunder and for a period of twenty four (24) months after the date such
employment terminates for any reason, and (ii) will apply to trade secrets until
such Property no longer constitutes trade secrets.

6.4Nonsolicitation of Employees and Agents.  Executive agrees that, for the
twenty four (24) month period following the date Executive’s employment
terminates for any reason, Executive will not, directly or indirectly, solicit,
recruit or induce any employee, officer, agent or independent contractor of the
Enterprise to terminate such party’s engagement with the Enterprise so as to
work for any person or business which competes with the Enterprise for talent;
provided, the restrictions set forth in this Section will only apply to
employees, officers,

10

--------------------------------------------------------------------------------

 

agents or independent contractors with whom Executive has business contact
during the 12 month period ending on the date Executive’s employment terminates.

6.5Covenant Against Competition.  Executive will not at any time during
Executive’s employment with the Enterprise, other than in performance of
Executive’s duties for the Enterprise, and for the twenty-four (24) month period
following the date Executive’s employment terminates for any reason, on
Executive’s own behalf, or on behalf of any other person or entity, compete with
the Enterprise by providing employment, management or consulting services,
similar to those Executive provided to the Enterprise with respect to any
products or services similar to those offered or under development by the
Company or any of its affiliates or subsidiaries (collectively, the “Enova
Products and Services”) anywhere within the Territory at any time during the
twenty-four (24) month period ending on the day Executive’s employment
terminates. For purposes of this Agreement, the term “Territory” will mean any
territory in which the Enterprise offers Enova Products and Services at any time
during the 12 month period ending on the day Executive’s employment terminates.

6.6Nonsolicitation of Customers and Clients.  Executive will not at any time
during Executive’s employment with the Enterprise, other than in performance of
Executive’s duties for the Enterprise, and for a period of twenty-four (24)
months after the day Executive’s employment terminates for any reason, on
Executive’s own behalf or on behalf of any other person or entity, solicit,
initiate contact, call upon, initiate communication with or attempt to initiate
communication with any customer or client of the Enterprise or any
representative of any customer or client of the Enterprise, with a view to
providing Enova Products and Services to such clients or customers; provided,
the restrictions set forth in this Section that are applicable after the day
Executive’s employment terminates will apply only to customers or clients of the
Enterprise with whom Executive had contact within the twelve (12) month period
ending on the day Executive’s employment terminates.

6.7Enforcement of Restrictive Covenants.

 

(a)

Severability. Executive acknowledges and agrees that the restrictive covenants
contained in this Article 6 (collectively, the “Covenants”) are reasonable and
valid and do not impose limitations greater than those that are necessary to
protect the business interests and confidential information of the Enterprise.
Executive expressly agrees and consents that, and represents and warrants to the
Company that, the Covenants will not prevent or unreasonably restrict or
interfere with Executive’s ability to make a fair living after Executive’s
employment terminates. The parties agree that the invalidity or unenforceability
of any one or more of the Covenants, or any part thereof, will not affect the
validity or enforceability of the other Covenants, all of which are inserted
conditionally on their being valid in law.  In case any one or more of the
Covenants contained in this Agreement shall be held to be invalid, illegal or
unenforceable in any respect for any reason, such invalidity, illegality or
unenforceability shall not affect any other provision hereof, and this Agreement
shall be construed as if such invalid, illegal or unenforceable Covenant had
never been contained herein, and specifically, the parties hereto agree that in
the

11

--------------------------------------------------------------------------------

 

 

event any court of appropriate jurisdiction should determine that any portion or
provision of any Covenant is invalid, unenforceable, overly-broad or excessively
restrictive, the parties agree to request such court to rewrite such Covenant in
order to make such Covenant legal, enforceable and acceptable to such court to
the maximum extent permissible under the law actually applied to determine the
validity, legality, enforceability or reasonableness of any such Covenant. The
parties agree that the Covenants contained in this Agreement are severable and
divisible; that none of such Covenants depends on any other Covenant for its
enforceability; that such Covenants constitute enforceable obligations between
the parties; that each such Covenant will be construed as an agreement
independent of any other Covenant of this Agreement; and that the existence of
any claim or cause of action by one party to this Agreement against the other
party to this Agreement, whether predicated on this Agreement or otherwise, will
not constitute a defense to the enforcement by any party to this Agreement of
any such Covenant.

 

(b)

Injunctive Relief.  Executive hereby agrees that any remedy at law for any
breach of any of the Covenants will be inadequate and that the Enterprise will
be entitled to apply for injunctive relief in addition to any other remedy the
Enterprise might have under this Agreement.

 

(c)

Claim for Damages.  Executive acknowledges that, in addition to seeking
injunctive relief, any of the entities comprising the Enterprise may bring a
cause of action against Executive for any and all losses, liabilities, damages,
deficiencies, costs (including, without limitation, court and arbitration
costs), and expenses (including, without limitation, reasonable attorneys’
fees), incurred by the Enterprise and arising out of or due to any breach of any
Covenant.  In addition, either party may bring an action against the other for
breach of any other provision of this Agreement.

 

(d)

Survival.  To the extent applicable, the Covenants will survive the termination
of this Agreement and/or the termination of Executive’s employment with the
Company and its affiliates.  In addition, the termination of this Agreement will
not terminate any other obligations or rights that, by the specific terms of
this Article 6, extend beyond such termination.

 

(e)

Tolling.  The duration of the Covenants shall be extended for a period of time
equal to any period of time in which Executive engages in conduct in violation
of the Covenants.

Article 7. Legal Remedies.

7.1Dispute Resolution.  The Executive agrees to submit to arbitration any good
faith dispute or controversy arising under or in connection with this Agreement.
Such arbitration proceeding shall be conducted by final and binding arbitration
before a panel of three (3)

12

--------------------------------------------------------------------------------

 

arbitrators in accordance with the laws and under the administration of the
American Arbitration Association.

7.2Payment of Legal Fees. In the event that it shall be necessary or desirable
for the Executive to retain legal counsel and/or to incur other costs and
expenses in connection with the enforcement of any or all of his rights under
this Agreement, the Company shall pay (or the Executive shall be entitled to
recover from the Company) on or before the December 31 of the calendar year
following the calendar year in which the legal costs and expenses are incurred,
any reasonable attorneys’ fees, costs, and expenses in connection with the good
faith enforcement of the Executive’s rights (including the enforcement of any
arbitration award) that arise during the Executive’s lifetime.  This shall
include, without limitation, arbitration costs and reasonable attorney’s fees
incurred by the Executive as a result of any good faith claim, action, or
proceeding, including any such action against the Company arising out of, or
challenging the validity or enforceability of, this Agreement or any provision
hereof.  This right to receive legal fees is not subject to liquidation or
exchange for another benefit, and the amount of fees or expenses provided during
one calendar year will not affect the amount of fees or expenses eligible for
reimbursement or provided in any other calendar year.

Article 8. Successors.  

Unless this Agreement is assumed by operation of law, the Company shall require
any successor (whether direct or indirect, by purchase, merger, reorganization,
consolidation, acquisition of property or stock, liquidation, or otherwise) of
all or a significant portion of the assets of the Company (including without
limitation any acquirer in a Change in Control event described in subsection (e)
of Article 1 hereof) by agreement, in form and substance satisfactory to the
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. Regardless of whether such agreement is
executed, this Agreement shall be binding upon any successor in accordance with
the operation of law and such successor shall be deemed the “Company” for
purposes of this Agreement.  Notwithstanding the foregoing, neither a change in
control of a successor not deemed to be the “Company” under Section 1(h) hereto,
nor the spin-off of all or any portion of the common stock of Enova
International, Inc. or its successors or affiliates, shall be considered a
“Change in Control.”

Article 9. Miscellaneous.

9.1Employment Status. This Agreement is not, and nothing herein shall be deemed
to create, an employment contract between the Executive and the Company or any
of its subsidiaries or affiliates. The Executive acknowledges that the rights of
the Company remain wholly intact to change or reduce at any time and from time
to time his compensation, title, responsibilities, location, and all other
aspects of the employment relationship, or to discharge him prior to a Change in
Control.

9.2Entire Agreement. This Agreement contains the entire understanding of the
Company and the Executive with respect to the subject matter hereof. In
addition, the payments provided for under this Agreement in the event of the
Executive’s Qualifying Termination shall

13

--------------------------------------------------------------------------------

 

be in lieu of any severance benefits payable under any severance plan, program,
or policy of the Company to which he might otherwise be entitled.

9.3Notices. All notices, requests, demands, and other communications hereunder
shall be sufficient if in writing and shall be deemed to have been duly given if
delivered by hand or if sent by registered or certified mail to the Executive at
the last address he has filed in writing with the Company or, in the case of the
Company, at its principal offices in Chicago, Illinois.

9.4Execution in Counterparts. This Agreement may be executed by the parties
hereto in counterparts, each of which shall be deemed to be original, but all
such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.

9.5Conflicting Agreements. The Executive hereby represents and warrants to the
Company that his entering into this Agreement, and the obligations and duties
undertaken by him hereunder, will not conflict with, constitute a breach of, or
otherwise violate the terms of, any other employment or other agreement to which
he is a party, except to the extent any such conflict, breach, or violation
under any such agreement has been disclosed to the Board in writing in advance
of the signing of this Agreement.  In addition, to the extent this Agreement
conflicts, or is inconsistent, with any other agreement entered into by and
between Executive and the Company or any of its affiliates, including any
agreement, provision, terms or covenants included in any ‘new hire’ paperwork,
the parties agree that the most stringent provision (judged from the perspective
of the Executive) shall control.

9.6Severability. Subject to Section 6.7(a), in the event any provision of this
Agreement shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Agreement, and the
Agreement shall be construed and enforced as if the illegal or invalid provision
had not been included. Further, the captions of this Agreement are not part of
the provisions hereof and shall have no force and effect.  Notwithstanding any
other provisions of this Agreement to the contrary, the Company shall have no
obligation to make any payment to the Executive hereunder to the extent, but
only to the extent, that such payment is prohibited by the terms of any final
order of a federal or state court or regulatory agency of competent
jurisdiction; provided, however, that such an order shall not affect, impair, or
invalidate any provision of this Agreement not expressly subject to such order.

9.7Modification. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by the Company, as applicable, or by the
respective parties’ legal representatives or successors.  Notwithstanding the
foregoing, if the Company reasonably determines that any provision of this
Agreement would cause compensation to be includible in the Executive’s income
pursuant to Code §409A, the Company may in its discretion amend such provision
to avoid such income inclusion pursuant to Code §409A or to mitigate such
adverse tax consequences to the Executive; provided, however, that nothing
contained herein shall require the Company to so amend the Agreement or to
indemnify the Executive for, nor have liability for, any personal tax
obligations of the Executive..

14

--------------------------------------------------------------------------------

 

9.8Compensation Recovery.  Notwithstanding anything in this Agreement to the
contrary, in the event that the Company is required to materially restate its
financial results due to the Company’s material noncompliance with any financial
reporting requirement under Federal securities laws, excluding a restatement of
such financial results due solely to a change in generally accepted accounting
principles in the United States or such other accounting principles that may be
adopted by the Securities and Exchange Commission and are or become applicable
to the Company, the Committee may, in its discretion or as necessary to comply
with applicable law, require the Executive to repay the Company an amount equal
to all or any portion of any incentive compensation (including stock and
stock-based awards) that has been paid, issued or granted to the Executive
pursuant to any incentive compensation program within the three years preceding
the date on which the Company is required to prepare an accounting restatement,
to the extent that such amount was based on the erroneous data and exceeded the
amount that would have been paid, issued or granted to the Executive under the
accounting restatement.  Such cancellation or repayment obligation shall be
effective as of the date specified by the Committee.  Any repayment obligation
shall be satisfied in cash or in such other form of consideration, such as
shares of stock of the Company, permitted by applicable law and acceptable to
the Committee, and the Committee may provide for an offset to any future
payments owed by the Company or its affiliates to the Executive if necessary to
satisfy the repayment obligation; provided however, that if any such offset is
prohibited under applicable law, the Committee shall not permit any such offset
and may require immediate repayment by the Executive.  Notwithstanding the
foregoing, to the extent required to comply with applicable law, any applicable
stock exchange listing requirements, and/or any compensation recovery or
clawback policy adopted by the Company or any of its affiliates after the
Effective Date, the Company may unilaterally amend this Section 9.8 and such
amendment shall be binding on the Executive; provided, however, regardless of
whether the Company makes such a unilateral amendment, the Executive shall be
bound by any compensation recovery or clawback policy adopted by the Company
after the Effective Date.

9.9Applicable Law. To the extent not preempted by the laws of the United States,
the laws of the State of Illinois shall be the controlling law in all matters
relating to this Agreement without giving effect to principles of conflicts of
laws.

9.10Code §409A Compliance.  This Agreement is intended to provide payments which
are exempt from Code §409A to the maximum extent permissible thereunder (e.g.,
as either short-term deferrals and/or separation pay plan benefits within the
meaning of Treasury Regulations §§ 1.409A-1(b)(4) and 1.409A-1(b)(9),
respectively) or, alternatively, to comply with the requirements of Code §409A
and guidance issued thereunder, and shall be construed accordingly.  If
Executive is a “specified employee” within the meaning of Treasury Regulation §
1.409A-1(i), any payments or distributions payable to Executive under this
Agreement upon his Separation from Service of amounts classified as
“nonqualified deferred compensation” for purposes of Code §409A, and not exempt
from Code §409A, shall in no event be made or commence until 6 months after the
date of such Separation from Service or, if earlier, Executive’s death.  Each
payment under this Agreement (whether of cash, property or benefits) shall be
treated as a separate payment for purposes of Code §409A.  With respect to
payments or benefits provided under this Agreement that are reimbursements or
in-kind payments that are not exempt from Code §409A, the amount of such
payment(s) or benefit(s) during any calendar year shall not affect payment(s) or
benefit(s) provided in any other calendar year, and the right to any

15

--------------------------------------------------------------------------------

 

payment(s) or benefit(s) shall not be subject to liquidation or exchange for
another benefit.  Any reimbursements under this Agreement shall be paid as soon
as practicable but no later than 90 days after Executive submits evidence of
such expenses to the Company (which payment date shall in no event be later than
the last day of the calendar year following the calendar year in which the
expense was incurred).

9.11Section 280G Payments.

 

(a)

In the event it is determined that any payment, right, or distribution by the
Company or any other person or entity to or for the benefit of the Executive
pursuant to this Agreement or otherwise, in connection with, or arising out of,
his/her employment with the Company or a change in ownership or effective
control of the Company or a substantial portion of its assets (a “Payment”) is a
“parachute payment” within the meaning of Code §280G on account of the aggregate
value of the Payments due to the Executive being equal to or greater than three
times the “base amount,” as defined in Code §280G(b)(3) (the “Parachute
Threshold”), so that Executive would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Company shall cause to be
determined, before any Payments are made to the Executive, which of the
following two alternative forms of payment would result in the Executive’s
receipt, on an after-tax basis, of the greater amount notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax: (1) payment in
full of the entire amount of the Payments (a “Full Payment”), or (2) payment of
only a part of the Payments so that the Executive receives the largest payment
possible without the imposition of the Excise Tax (a “Reduced Payment”).  For
purposes of determining whether to make a Full Payment or a Reduced Payment, the
Company shall cause to be taken into account all applicable federal, state, and
local income and employment taxes and the Excise Tax (all computed at the
highest applicable marginal rate, net of the maximum reduction in federal income
taxes which could be obtained from a deduction of such state and local
taxes).  If a Reduced Payment is made, the reduction in Payments will occur in
the following order: (1) first, reduction of cash payments, in reverse order of
scheduled payment date (or if necessary, to zero), (2) then, reduction of
non-cash and non-equity benefits provided to the Executive, on a pro rata basis
(or if necessary, to zero), and (3) then, cancellation of the acceleration of
vesting of equity award compensation in the reverse order of the date of grant
of the Executive’s equity awards.

 

(b)

All calculations and determinations under this Section 9.11 shall be made by an
independent accounting firm or independent tax counsel (“Tax Counsel”) appointed
by the Company, whose determinations shall be conclusive and binding on the
Company and the Executive for all purposes.  Tax Counsel is entitled to rely on
reasonable, good faith assumptions and approximations, and the Company and the
Executive shall cooperate with Tax Counsel and furnish such information and

16

--------------------------------------------------------------------------------

 

 

documents as may be reasonably requested in order for Tax Counsel to make its
determinations under this Section 9.11.  Tax Counsel shall provide detailed
supporting calculations to the Company and the Executive as requested by the
Company or the Executive.  The Company shall bear all costs the Tax Counsel may
reasonably incur in connection with such services.

 

(c)

Notwithstanding the foregoing, in the event that no stock of the Company is
readily tradable on an established securities market or otherwise (within the
meaning of Code §280G) at the time of the Change in Control, the parties may
elect to submit to a vote of shareholders for approval the portion of the
Payments that exceeds the Parachute Threshold in accordance with Treas. Reg.
§1.280G-1, and the Executive shall cooperate with such vote of shareholders,
including the execution of any required documentation subjecting the Executive’s
entitlement to all such Payments to such shareholder vote.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK




17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

ENOVA INTERNATIONAL, INC.

 

 

 

By:

Name:

Chairman of the Enova International, Inc. Management Development & Compensation
Committee

 

 

EXECUTIVE:

 

 

 

David A. Fisher

 

 



 

 

 

 

 

 

 

18